Title: John Adams to Charles Adams, 30 December 1796
From: Adams, John
To: Adams, Charles


          
            My Dear Son
            Philadelphia Decr. 30. 1796
          
          I have received with great Pleasure your kind Letter of 28th.
          I think Mr Sands’s Plan for the Education of his Nephew is judicious. But I Should not advise him to Send him to Europe, So very early. If he remains in America two or three Years, undergoes his Examination and is admitted to the Bar it will be early enough to go to Europe.
          By your Representation Mr Joshua Sands has been your good Friend. I can only Say in the Language of shakespear “Whenever you have made a Friend, upon virtuous Principles grapple him to your Soul with hooks of Steel.”
          If Mr Sands’s Experience should resemble mine he will find his Reward— I never assisted a worthy young Man in his Entrance on the Stage of Life, without reaping an abundant Reward for it in the Contemplation of his Prosperity, and indeed in his Gratitude.
          
          When Money is too plenty it always appears to be Scarce. Prices rise a little faster than the Money increases.
          The Sums due from France will not be paid. They cannot be paid at least for Sometime— There is nothing to pay them with. How our Merchants could trust Such Sums in Such Circumstances I know not. But there has been a mercantile Enthusiasm and a speculating Enthusiasm, inflamed to Madness by a Democratical Enthusiasm. It is to be hoped that a turn of Times and Affairs may cool the heat.
          Aurelius and others have convinced me, that I am unknown in my own Country. The Friends of my Youth are all dead. Those of my riper Years are mostly gone, and with them the Memory of my Life and Adventures. Those, who know me know, who love me tell. But I find that Friendships are more brittle Things, than I expected. A McKean, A Rutledge &c &c Show what a Vapour is Friendship and Principle in Some Men, at least when Party Spirit attacks them.
          You ask me, Whether there has ever been any Coolness between Hamilton and me. I answer you frankly there has never been any that I know of.— But at the Same time I must tell you there never has been any hotness between Us. Hamilton never had any extraordinary Attachment to me.
          I have heard enough to convince me, that Hamilton hated Jefferson So much that he had rather Pinckney Should come in President than that Jefferson should be even Vice President. and this he carried so far as to push for Votes in New England for Pinckney which he knew must bring him in President. I think it probable enough, that he wish’d for Pinckney rather than me to be President. But he must have been a Blockhead to Say this to the Chancellor, Brockhurst & Troop.
          If you recollect your Brothers Letter, which you gave me, he explains this Riddle perhaps. He tells me, that I may depend upon a Secret and malignant, tho perhaps in the first Instance, an inactive opposition from Great Britain.— If there is an English Party in America, I am not in their Secret nor possessed of their Confidence. There is a Tribe of Characters in America, who pretend to be Friends to me: but have always been very coolly and cautiously Such. They have Views of intimate Connections and Fraternizations with the English, which they have no reason to expect I should willingly promote. Perhaps an Alliance offensive and Defensive. I could name Friends in Boston, as well as N. York who would have not been sorry to have me thrown out of the Way though Pinckney had come in.
          
          I will Send you the Money to pay for the Herald in a few Days.
          I Shall have Occasion for more Correspondence, than ever. I pray you to write me, whatever you may think Useful to me, and keep my Letters to you entirely in Confidence. My Letters must not be quoted by Partymen, to Support any of their Schemes. The whole Nation must be my Family for a time and I must be affectionate and impartial to all. And may God enable me to do my Duty.
          It is to me astonishing, that the People of America should have been so Steady in their Esteem of me, considering the Pains that have been taken to belie me, and the Absolute neglect of them that I have observed, and the cold faint and ignorant Essays which Some who call themselves my friends have attempted in my Vindication. I shall conclude as you do with a Wish that my Conduct may be approved by Virtuous Men. Such Approbation I have preferred to Riches and to Fame. With Love to those you love the most, I am your affectionate Father
          
            John Adams
          
        